Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101:
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1, 10 and 15 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I.  2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent claims 1, 10 and 15 when “taken as a whole” recite the abstract idea of a mental practice and organizing human activity. Specifically, identifying users who need additional support for tasks and directing them to the support needed. 

“...assigning a capability score to a user based on a set of actions associated with a task performed by the user; receiving a support request from the user; receiving a set of actions associated with a task from a user; assigning a capability score to the user by comparing the received set of actions to an expected set of actions associated with the task; identify an expected set of actions associated with a task, and assign a complexity score to the task”

The independent claims directed to organizing human activity recite, “…directing the user to one of a plurality of support options based on the assigned capability score…”

Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 10 and 15 are directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  Accordingly, the claims are directed to a mental process, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

PART I.  2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. 

In particular, the claims recite the additional elements beyond the recited abstract idea of, “...non-transitory machine readable medium storing instructions executable by a processor… task engine… a capability engine…a support engine…”

Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing 

As a result, Examiner asserts that the dependent claims are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

PART II.  DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNTS TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: “...non-transitory machine readable medium storing instructions executable by a processor… task engine… a capability engine…a support engine…”
Examiner asserts that these do not amount to significantly more than the abstract idea because it is a generic computing element performing generic computing functions. (See, MPEP 2106.05 (f))

This is evidenced by the Applicant’s Specification on paragraph 11 disclosing implementing the software using generic processor implementing software in a routine and conventional manner. Furthermore, they do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

The dependent claims of do not independently overcome 101, and are therefore, rejected based on their dependency of claims 1, 10 and 15. The dependent claims alone or in combination recite similar elements which have already been found to be non-patent eligible.


Thus, all the claims are rejected under 101.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6 and 9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tuchman et al. (US Pub. No. 2016/0044173) (hereinafter, Tuchman).

As per claim 1,
Tuchman discloses, 
A non-transitory machine-readable storage medium storing instructions executable by a processor to: 
Assigning a capability score to a user based on a set of actions associated with a task performed by the user 
(Paragraphs 0044-0045, 0051); 
Receiving a support request from the user 
(Paragraph 0046); 
Directing the user to one of a plurality of support options based on the assigned capability score (paragraphs 0046, 0053-0054).
    
As per claim 2,
Tuchman discloses,
The non-transitory machine readable medium of claim 1, wherein the task comprises a complexity score,


As per claim 5,
Tuchman discloses, 
The non-transitory machine readable medium of claim 2, wherein the complexity score is based at least in part on an expected time to complete an expected set of actions
(Paragraphs 50-51).

As per claim 6,
Tuchman discloses,
The non-transitory machine readable medium of claim 5, wherein assigning the capability score to the user comprises measuring a time to complete each of the set of actions associated with the task
(Paragraphs 50-51).

As per claim 9,
Tuchman discloses,
The non-transitory machine readable medium of claim 1, wherein the plurality of support options comprise at least one of the following: connecting the user to a live support agent, connecting the user to an Interactive guide, and directing the user to a support document
(Paragraphs 33-34 and 37).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 7-8, 10-14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tuchman as applied to claims 1 and 10 above, and further in view of Bushey et al. (US Pub. No. 20050015744) (hereinafter, Bushey).

As per claim 3,
Tuchman does not explicitly disclose, however, Bushey discloses,
The non-transitory machine readable medium of claim 2, wherein the complexity score is based at least in part on a number of steps in an expected set of actions associated with the task
(Paragraph 53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Bushey within the invention of Tuchman with the motivation of designing an invention based on a list of user qualities and interactions of users. This includes categorizing the users into groups based on at least one of user characteristics, performance characteristics, behavioral characteristics, and cognitive workload. (See, Bushey Abstract)


Tuchman does not explicitly disclose, however, Bushey does disclose, 
The non-transitory machine readable medium of claim 3, wherein assigning a capability score to the user comprises:
Receiving the set of actions associated with the task from the user; and
Comparing the received set of actions to the expected set of actions associated with the task
(Paragraph 53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Bushey within the invention of Tuchman with the motivation of designing an invention based on a list of user qualities and interactions of users. This includes categorizing the users into groups based on at least one of user characteristics, performance characteristics, behavioral characteristics, and cognitive workload. (See, Bushey Abstract)

As per claim 7,
Tuchman discloses,
The non-transitory machine readable medium of claim 3, wherein assigning a capability score to the user comprises:
Receiving the set of actions associated with the task from the user; and
(Paragraphs 50-51)
Tuchman does not explicitly disclose, however, Bushey does disclose,
Comparing a time taken by the user to complete the received set of actions to the time to complete the expected set of actions associated with the task

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Bushey within the invention of Tuchman with the motivation of designing an invention based on a list of user qualities and interactions of users. This includes categorizing the users into groups based on at least one of user characteristics, performance characteristics, behavioral characteristics, and cognitive workload. (See, Bushey Abstract)
As per claim 8,
Tuchman does not explicitly disclose, however, Bushey does disclose, 
the non-transitory machine readable medium of claim 1, wherein the instructions to assign the capability score to the user further comprise instructions to assign a second capability score to a second user based on a second set of actions associated with the task performed by the user
(Paragraphs 53 and 58).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Bushey within the invention of Tuchman with the motivation of designing an invention based on a list of user qualities and interactions of users. This includes categorizing the users into groups based on at least one of user characteristics, performance characteristics, behavioral characteristics, and cognitive workload. (See, Bushey Abstract)

As per claim 10,
Tuchman discloses,
A method comprising:
Receiving a set of actions associated with a task from a user;
(Paragraph 44)

(Paragraphs 44-45 and 50-51)

Tuchman does not explicitly disclose, however, Bushey does disclose, 
…by comparing the received set of actions to an expected set of actions associated with the task;
(Paragraph 53)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Bushey within the invention of Tuchman with the motivation of designing an invention based on a list of user qualities and interactions of users. This includes categorizing the users into groups based on at least one of user characteristics, performance characteristics, behavioral characteristics, and cognitive workload. (See, Bushey Abstract)
Tuchman does disclose, 
Receiving a support request from the user; and
(Paragraph 46)
Directing the user to one of a plurality of support options based on the assigned capability score
(Paragraphs 46, 53-54).

As per claim 11,
Tuchman discloses, 

(Paragraphs 33-34 and 37).

As per claim 12,
Tuchman does not explicitly disclose, however, Bushey does disclose,
The method of Claim 10, wherein assigning the capability score to the user by comparing the received set of actions to the expected set of actions associated with the task comprises identifying deviations between the received set of actions and the expected set of actions
(Paragraphs 53)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Bushey within the invention of Tuchman with the motivation of designing an invention based on a list of user qualities and interactions of users. This includes categorizing the users into groups based on at least one of user characteristics, performance characteristics, behavioral characteristics, and cognitive workload. (See, Bushey Abstract)

As per claim 13,
Tuchman discloses,
the method of claim 10, wherein assigning the capability score to the user by comparing the received set of actions to the expected set of actions associated with the task comprises identifying a complexity score associated with the task,
(Paragraphs 45, 51).

As per claim 14,    
Tuchman does not explicitly disclose, however, Bushey does disclose,
The method of claim 13, wherein the complexity score associated with the task is based on at least one of the following: a number of steps in the expected set of actions and… 
(Paragraph 53)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Bushey within the invention of Tuchman with the motivation of designing an invention based on a list of user qualities and interactions of users. This includes categorizing the users into groups based on at least one of user characteristics, performance characteristics, behavioral characteristics, and cognitive workload. (See, Bushey Abstract)
Tuchman does disclose,
…a time to complete the expected set of actions.
(Paragraphs 50-51).

As per claim 15,
Tuchman disclose, 
A system, comprising: a task engine to:
(Paragraphs 21)
Tuchman does not explicitly disclose, however, Bushey does disclose,
Identify an expected set of actions associated with a task…
(Paragraph 53)


Tuchman does disclose,
…and assign a complexity score to the task; 
(Paragraphs 45 and 51)
A capability engine to:
(Paragraphs 23)
Receive a set of actions associated with the task from a user, 
(Paragraphs 44)
And assign a capability score to the user by comparing the received set of actions to the expected set of actions associated with the task; 
(Paragraphs 44-45 and 50-51)
And a support engine to:
Receive a support request from the user, and
(Paragraph 46)
Direct the user to one of a plurality of support options based on the assigned capability score
(Paragraph 46 and 53-54).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943.  The examiner can normally be reached on Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623